TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00512-CR




                                  Ryan John Chaplin, Appellant

                                                 v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-99-436, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ryan John Chaplin was placed on deferred adjudication supervision

after he pleaded guilty to two counts of engaging in organized criminal activity.                 See

Tex. Penal Code Ann. § 71.02 (West Supp. 2006). He was later adjudged guilty on both counts and

sentenced to sixteen years in prison.

               Although he was retained, appellant’s attorney filed a brief concluding that the appeal

is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); see also Penson v.

Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and was advised that he had a right to examine the appellate record and to file a pro se brief.

No pro se brief has been filed.
              We have reviewed the record and counsel’s brief. We find nothing in the record that

might arguably support the appeal. Counsel’s motion to withdraw is dismissed.

              The judgment of conviction is affirmed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Affirmed

Filed: March 7, 2007

Do Not Publish




                                               2